Case 2:19-cv-07222-KK Document 20 Filed 06/26/20 Page 1 of 1 Page ID #:1451




1
2
3
                                            JS-6
4
5
6
                            UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRANDON S.,                                  Case No. CV 19-7222-KK
11                             Plaintiff,
12                       v.                        JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                               Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: June 26, 2020
22                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
23
24
25
26
27
28
